Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 7/15/22 have been fully considered but they are not persuasive. Applicant presented the same argument for all of the claims, the Examiner utilized inherency and failed to provided sound technical reasoning behind how the claim limitation of “generating Lorentz Forces” in claim 17 and “the counterforce acting against the pressure build up” of claim 18. Examiner apologizes for the lack of sound technical reasoning in the first action, as Examiner believed that a person having ordinary skill in the art (PHOSITA) would understand how both the “Lorentz Forces” in claim 17 and the “counterforce” of claim 18 existed without discussion. Examiner has discussed how such claim limitations are present in the prior art below: 
	In Reference to Applicant’s Argument of Claim 17: 
	 Reilaender discloses the use of a magneto-hydrodynamic pump and a pumping fluid containing an electrolyte.  The pump of Reilaender features the same structures as Applicant’s invention and therefore functions the same as Applicant’s invention (i.e. a electric current which generates a magnetic force and a charged (applicant uses the word conductive) medium which as a result of the magnetic and electric field is moved). Reilander utilizes a pair of electrodes in which a current (electric field) is administered and a magnetic field is thereby generated. The fluid which is charged (or conductive) from the presence of electrolytes thereby has a force exerted on the particles moving the fluid through an electric filed and magnetic field. This event is the result of the Lorentz forces acting on it. Examiner notes Figure 2 depicts how the Lorentz force (F) acts upon the fluid in the pump of Reilander in view of the magnetic field (B) and the electric field (E). Therefore, the Examiner is not persuaded by Applicant’s argument and believes a PHOSITA would understand Figure 2 depicts the Lorentz Force that acts on the fluid. Examiner also believes even with the absence of Figure 2 a PHOSITA would understand that Lorentz Forces are created when an electric field and magnetic field are generated with a fluid that contains a charge (via electrolytes). Examiner has maintained his rejection of claim 17.
	In Reference to Applicant’s Argument of Claim 18: 
	Examiner notes that absence of his discussion of the counterforce acting against the pressure build up in Kuri because Examiner believe it was inherent from the image and a PHOSITA would have understood the presence within Kuri without requiring discussion. However, to clarify the record Kuri discloses an electromagnetic pump which is responsible for pumping a hydraulic fluid (liquid metal). The Pump features a larger inlet (7) than outlet (8) with a diverter located between. As a result of the shape of the pump area, specifically going from a larger area to a smaller area, a counterforce against pressure build up occurs as there is significant resistance. In addition, Examiner notes that the limitation is inherent within the fluid itself, that is the fluid itself also acts a counterforce to pressure build up from the pump. Therefore, the Examiner is not persuaded by Applicant’s argument and believe a PHOSITA would understand without the need of discussion that there is a counterforce exerted acting against pressure build up within Kuri. Examiner has maintained his rejection of claim 18. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 23-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilaender, Udo, German Patent Publication DE102006041863 (hereinafter “Reilaender”).
In Reference to Claim 16: 
Reilaender discloses a hydraulic actuator ( a magneto-hydrodynamic pump) device for a hydraulic system filled with an electrically conductive medium (via electrolytes): wherein the hydraulic actuator device is situatable and/or is situated on and/or in the hydraulic system, and includes at least one actuator module (2), which in each case is designed in such a way that at least a portion of the electrically conductive medium (via electrolytes) is acceleratable into at least one partial volume of the hydraulic system due to its interaction with an electrical current flow (via electrodes 4,6 interacting with electrolytes) generated with the aid of the respective actuator module and/or with the aid of a magnetic field created with the aid of the respective actuator module, as a result of which a pressure build-up is creatable in the at least one partial volume of the hydraulic system. See, Figure 1. See also, Abstract which discloses an electric field with a magnet arrangement creates a magnetic field and as a result pumps and heats fluid.  Reilaender further discloses at least one electrode unit (4,6) and at least one magnetic unit (10, 12), and a Lorentz force (inherent it is created given how the pump operates (See, remarks above for explanation, however the Lorentz Force is shown in Figure 2 as F given electric field E and magnetic field (B)) is creatable on at least the portion of the electrically conductive medium (via fluid with electrolytes) with the aid of the electrical current flow generated by the at least one electrode unit (4,6) and of the magnetic field (See, Abstract) created by the at least one magnetic unit (10, 12) in such a way that at least the portion of the electrically conductive medium (fluid via electrolytes)  is acceleratable into the at least one partial volume of the hydraulic system against a counterforce (the fluid itself as pressurized and also the vessel in which the system resides) acting against the pressure build-up.
In Reference to Claim 23: 
Reilaender discloses a hydraulic system, comprising: at least one hydraulic actuator device for the hydraulic system (Figure 1), the hydraulic system being filled with an electrically conductive medium (via electrolytes), the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module (2), each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical current flow generated: (i) using the respective actuator module (2), and/or (ii) using a magnetic field (via magnets 10,12)  created using the respective actuator module, as a result of which acceleration a pressure build-up is creatable in the at least one partial volume of the hydraulic system; and the electrically conductive medium filled into the hydraulic system. See, Abstract which discloses the exact occurance Applicant is attempting to claim.  Reilaender further discloses at least one electrode unit (4,6) and at least one magnetic unit (10, 12), and a Lorentz force (inherent it is created given how the pump operates (See, remarks above for explanation, however the Lorentz Force is shown in Figure 2 as F given electric field E and magnetic field (B)) is creatable on at least the portion of the electrically conductive medium (via fluid with electrolytes) with the aid of the electrical current flow generated by the at least one electrode unit (4,6) and of the magnetic field (See, Abstract) created by the at least one magnetic unit (10, 12) in such a way that at least the portion of the electrically conductive medium (fluid via electrolytes)  is acceleratable into the at least one partial volume of the hydraulic system against a counterforce (the fluid itself as pressurized and also the vessel in which the system resides) acting against the pressure build-up.

In Reference to Claim 24: 
Reilaender further discloses wherein the electrically conductive medium is: an electrically conductive fluid, and/or an ionic fluid, and/or at least one electrolyte (See, Abstract).
In Reference to Claim 25: 
Reilaender further discloses wherein the hydraulic system is: a hydraulic work machine system, or a robot, or a hydraulic construction machine system, or a hydraulic agricultural machine system, or a hydraulic load hoisting system, or a hydraulic elevator system, or a hydraulic lifting platform system, or a hydraulic braking system, or a hydraulic transmission system, or a hydraulic power steering system, or a hydraulic chassis control system, or a hydraulic convertible roof system, or a hydraulic excavator system, or a hydraulic tractor system, or a hydraulic forklift system, or a hydraulic crane system, or a hydraulic forest machinery system, or a hydraulic heavy-duty transport system, or a hydraulic wing flap system, or a hydraulic press system, or a hydraulic scissor system, or a hydraulic folding machine system, or a hydraulic grinding machine system, or a hydraulic chipping system, or a hydraulic actuating drive system, or a hydraulic mill system, or a hydraulic punch system, or a hydraulic fire department rescue tool. See, Paragraph [0028] 
In Reference to Claim 26: 
Reilaender further discloses a method for creating a pressure build-up in at least one partial volume of a hydraulic system filled with an electrically conductive medium, the method comprising: generating at least one electrical current flow and/or at least one magnetic field (created via 10,12)  in such a way that at least a portion of the electrically conductive medium is accelerated into the at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with the at least one electrical current flow and/or with the at least one magnetic field, as a result of which acceleration the pressure build-up is created in the at least one partial volume of the hydraulic system. See, Paragraph [0026-0028].
In Reference to Claim 29: 
Reilaender further discloses A method for controlling a temperature of an electrically conductive medium in a hydraulic system, the method comprising: introducing a heating current into the electrically conductive medium of the hydraulic system via at least one electrode (4,6). See, Paragraph [0026]. 

Claim(s) 16, 20, 22, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent 6,146,103 (hereinafter “Lee”).
In Reference to Claim 16: 
Lee discloses a hydraulic actuator (Figure 1-6) device for a hydraulic system filled with an electrically conductive medium (conducting fluid), the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being configured in such a way that at least a portion of the electrically conductive medium (a conducting fluid medium; See, Col. 3 lines 38-40 and Col. 3 lines 47-48) is acceleratable (See, Figure 2-6) which illustrates the acceleration of the fluid via arrows) into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium  (a conducting fluid medium; See, Col. 3 lines 38-40 and Col. 3 lines 47-48) with an electrical current flow generated: (i) using the respective actuator module, and/or (ii) using a magnetic field ( See, Figure 2-6 which illustrates placing a current and creating a magnetic field), as a result of which acceleration a pressure build- up is creatable in the at least one partial volume of the hydraulic system. See, Figure 1 and 2.
In Reference to Claim 20: 
Lee further discloses wherein the hydraulic actuator device includes multiple actuator modules and is situatable or is situated on and/or in the hydraulic system in such a way that at least some of the actuator modules of the hydraulic actuator device situated on and/or in the hydraulic system are situated on at least two medium lines of the hydraulic system extending in parallel to one another. See, Figure 8.
In Reference to Claim 22: 
	Lee further discloses A sensor device for cooperating with a hydraulic actuator device for a hydraulic system filled with an electrically conductive medium, the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical current flow generated: (i) using the respective actuator module, and/or (ii) using a magnetic field created using the respective actuator module, as a result of which a pressure build-up is creatable in the at least one partial volume of the hydraulic system, wherein the sensor device is situatable or is situated with the hydraulic actuator device on and/or in the hydraulic system, the sensor device comprising: at least one sensor electrode unit; at least one magnetic field generation unit, each of which being configured in such a way that at least one magnetic field is generatable in such a way that at least one induction voltage is creatable on the at least one sensor electrode unit due to an interaction of the electrically conductive medium of the hydraulic system with the at least one magnetic field; and an evaluation unit configured to tap at least one voltage magnitude of the at least one induction voltage, and to ascertain and output a piece of information regarding a flow rate of the electrically conductive medium, taking the at least one tapped voltage magnitude into account.
 	See, Figure 2 and Column 7 lines 57-64 which discusses the use of a voltage sensor (Voltmeter to evaluate the flow rate and control said flow rate.
	In Reference to Claim 28: 
	Lee further discloses wherein multiple electrical current flows and/or multiple magnetic fields are generated in at least two medium lines of the hydraulic system extending in parallel to one another in such a way that as a portion, individual volumes of the electrically conductive medium in the at least two medium lines are combined as a total volume in one collection volume at which the at least two medium lines discharge. See Figure 8 which illustrates multiple medium lines. 
	In Reference to Claim 30: 
	Lee discloses A method for ascertaining a piece of information regarding a flow rate of an electrically conductive medium in a hydraulic system, comprising the following steps: generating at least one magnetic field in such a way that at least one induction voltage is created at least one sensor electrode unit due to an interaction of the electrically conductive medium of the hydraulic system with the at least one magnetic field; tapping at least one voltage magnitude of the at least one induction voltage; and ascertaining the piece of information regarding the flow velocity of the electrically conductive medium, taking the at least one tapped voltage magnitude into account. See, Figure 2 and Column 7 lines 57-64 which discuss controlling the flow rate based off a specific voltmeter and thereby ascertaining the flow rate based off information provided by the voltmeter. 

Claim(s) 16, 19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsacienne, French Patent FR2086724 (hereinafter “Alsacienne”).
In Reference to Claim 16: 
Alsacienne discloses  A hydraulic actuator device for a hydraulic system filled with an electrically conductive medium, the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical current flow generated: (i) using the respective actuator module, and/or (ii) using a magnetic field created using the respective actuator module, as a result of which acceleration a pressure build- up is creatable in the at least one partial volume of the hydraulic system. See, Figure 1 and 2. Figure 1 shows the coil used to create the magnetic field and Figure 2 shows the fluid flow path through the tube via F. See, also Abstract which describes how the hydraulic actuator works to dissipate heat using the fluid which is capable of being electrically conductive and heat transfering. 
In Reference to Claim 19: 
Alsacienne further discloses wherein the hydraulic actuator device includes multiple actuator modules and is situatable or is situated on and/or in the hydraulic system in such a way that at least some of the actuator modules of the hydraulic actuator device situated on and/or in the hydraulic system are situated in succession on a medium line of the hydraulic system. See, Figure 1 which illustrates multiple points of magnetic field creation and conduction (4-6). 
In Reference to Claim 26: 
Alsacienne discloses  A method for creating a pressure build-up in at least one partial volume of a hydraulic system filled with an electrically conductive medium, the method comprising: generating at least one electrical current flow and/or at least one magnetic field in such a way that at least a portion of the electrically conductive medium is accelerated into the at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with the at least one electrical current flow and/or with the at least one magnetic field, as a result of which acceleration the pressure build-up is created in the at least one partial volume of the hydraulic system. See, Abstract and see also, Figure 1 and 2 which illustrate the concept of putting a electric field onto  magento-electrically conductive fluid to create locomotion of the fluid and also heat transfer. 
In Reference to Claim 27:
Alsacienne further discloses wherein multiple electrical current flows and/or multiple magnetic fields are generated in series in a medium line of the hydraulic system in such a way that the portion of the electrically conductive medium in the medium line is transferred and continuously accelerated by the generated electrical current flow and/or the at least one magnetic field. See, Figure 1 which illustrates multiple points of magnetic field creation and conduction (4-6). 

Claim 16, 18, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  by Kuri et al., U.S. Patent Publication 20166/0069680 (hereinafter “Kuri”).
In Reference to Claim 16: 
Kuri discloses A hydraulic actuator device for a hydraulic system (Figure 1) filled with an electrically conductive medium, the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical current flow generated: (i) using the respective actuator module, and/or (ii) using a magnetic field created using the respective actuator module (Via coils 11 and core 10), as a result of which acceleration a pressure build- up is creatable in the at least one partial volume of the hydraulic system (via liquid metal) See, Background Section; See also, Figure 1.
In Reference to Claim 18: 
Kuri further discloses wherein and an induction force is creatable on at least the portion of the electrically conductive medium using a chronologically varying magnetic field created by the at least one coil unit in such a way that at least the portion of the electrically conductive medium is acceleratable into the at least one partial volume of the hydraulic system against a counterforce acting against the pressure build-up. See, Background: wherein Kuri discloses utilizing” a progressive magnetic field” to direct flow by supplying a three phase alternating current through the windings.
In Reference to Claim 31: 
A hydraulic system, comprising: at least one hydraulic actuator device (Figure 1) for the hydraulic system, the hydraulic system being filled with an electrically conductive medium (liquid metal) , the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module (2), each of which being configured in such a way that at least a portion of the electrically conductive medium (liquid metal) is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical current flow generated: (i) using the respective actuator module, and/or (ii) using a magnetic field created using the respective actuator module ( magnetic field created between coils 10 and 11 via running electric current through coils), as a result of which acceleration a pressure build-up is creatable in the at least one partial volume of the hydraulic system; and the electrically conductive medium (liquid metal) filled into the hydraulic system, wherein the at least one actuator module includes at least one coil unit (coil 11), and an induction force is creatable on at least the portion of the electrically conductive medium using a chronologically varying magnetic field created by the at least one coil unit in such a way that at least the portion of the electrically conductive medium is acceleratable into the at least one partial volume of the hydraulic system against a counterforce acting against the pressure build-up (See, discussion above in Remarks; See also, the housing of Figure 1 and 4 which creates a funnel like shape and thereby produces an additional counterforce beyond that of the fluid itself) . See, Paragraph [0045] which discloses using a progressive magnetic field featuring a multi phase (three phase) current supplied by coil 11. Examiner notes that to progressively generate a magnetic field requires chronologically varying the magnetic field.
In Reference to claim 32: 
Kuri discloses a method for creating a pressure build-up in at least one partial volume of a hydraulic system filled with an electrically conductive medium (liquid metal), the method comprising: generating at least one electrical current flow (current is passed through coil 11 )  and at least one magnetic field (created by the electrical current being passed through coil 11 and stator 10 being made of iron, producing a magnetic field)  in such a way that at least a portion of the electrically conductive medium is accelerated into the at least one partial volume of the hydraulic system due to an interaction of the at least portion of the 6U.S. Pat. App. Ser. 16/637,891 Attorney Docket No. [BOSC.P11757US/1001096587]Office Action dated March 15, 2022 electrically conductive medium (liquid metal) with the at least one electrical current flow  and/or with the at least one magnetic field , as a result of which acceleration the pressure build-up is created in the at least one partial volume of the hydraulic system, wherein an induction force is creatable on at least the portion of the electrically conductive medium using a chronologically varying magnetic field in such a way that at least the portion of the electrically conductive medium is acceleratable into the at least one partial volume of the hydraulic system against a counterforce acting against the pressure build-up. (See, discussion above in Remarks; See also, the housing of Figure 1 and 4 which creates a funnel like shape and thereby produces an additional counterforce beyond that of the fluid itself) . See, Paragraph [0045] which discloses using a progressive magnetic field featuring a multi phase (three phase) current supplied by coil 11. Examiner notes that to progressively generate a magnetic field requires chronologically varying the magnetic field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745 

/THOMAS E LAZO/Primary Examiner, Art Unit 3745